 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10    TAMARA LOHR and RAVIKIRAN                           Case No. C16-1023RSM
      SINDOGI, on behalf of themselves and all
11    others similarly situated,                          ORDER GRANTING MOTION FOR
                                                          RECONSIDERATION
12            Plaintiffs,
13
      v.
14
      NISSAN NORTH AMERICA, INC., and
15    NISSAN MOTOR CO., LTD.,
16
              Defendants.
17
            This matter comes before the Court on Defendant Nissan North America, Inc.
18
19   (“NNA”)’s Motion for Reconsideration. Dkt. #103. On April 27, 2021, the Court issued an

20   Order granting in part Plaintiffs’ Motions to Seal related to their Motion for Class Certification.
21
     Dkt. #102. The Court agreed with the parties as to the sealing of many exhibits, ordered the
22
     unsealing of certain exhibits, and noted, “[t]here is no argument from either party in favor of
23
24   sealing the briefing, although Plaintiffs spent time dutifully redacting it.” Id. at 6. The Court

25   examined the redactions and found that “[s]ome of the redacted portions quote the above
26   exhibits, while others do not.” Id. The Court refused to sua sponte argue in favor of sealing
27
     the briefing and it was to be unsealed by the clerk in three days. Id. at 7. This delay was
28



     ORDER GRANTING MOTION FOR RECONSIDERATION - 1
     designed to allow for a motion for reconsideration, and the instant motion was filed shortly
 1
 2   thereafter.

 3           The instant Motion does not seek reconsideration of the Court’s decision as to the
 4
     unsealing of the contested Exhibits E, G, K, P, and N. NNA only asks the Court to reconsider
 5
     the unsealing of the briefing where it quotes or paraphrases exhibits the Court’s Order found
 6
 7   should be sealed. Specifically, NNA requests that “the proposed redactions to Plaintiffs’

 8   Motion for Class Certification which rely on Exhibits B, C, D, F, H, I, J, M, O, S, T, Y, Z, or
 9   AA, or the redactions to L and V, remain sealed.” Plaintiffs have responded to this Motion and
10
     do not oppose it. Dkt. #106.
11
             “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The court will ordinarily
12
13   deny such motions in the absence of a showing of manifest error in the prior ruling or a

14   showing of new facts or legal authority which could not have been brought to its attention
15   earlier with reasonable diligence.” Id.
16
             To grant a motion such as this, the Court would typically rely on a showing of manifest
17
     error or new facts or legal authority. Instead, the parties have said almost nothing. NNA
18
19   “apologizes” for its error in failing to address the sealing of briefing. Dkt. #103 at 2. NNA

20   argues, in a single sentence, that the “redactions should remain sealed for the reasons NNA
21
     asserted in its response to Plaintiffs’ motion to seal,” but fails to acknowledge that NNA never
22
     addressed the redactions collectively or individually, which would have been preferable.
23
24   Plaintiffs made these redactions but decline to walk through them one by one.

25           The Court nevertheless finds that Plaintiffs’ prior redactions in briefing that rely on
26   Exhibits B, C, D, F, H, I, J, M, O, S, T, Y, Z, or AA, or to redacted portions of exhibits L and
27
28



     ORDER GRANTING MOTION FOR RECONSIDERATION - 2
     V, should remain sealed on the same bases the Court relied on to seal those exhibits.
 1
 2   Accordingly, the Court hereby finds and ORDERS:

 3         1) Defendant Nissan North America, Inc. (“NNA”)’s Motion for Reconsideration, Dkt.
 4
               #103, is GRANTED.
 5
           2) Plaintiffs’ Motion for Class Certification, Dkt. #94, is to remain SEALED.
 6
 7         3) Plaintiffs are to file a revised redacted version of their Motion for Class

 8             Certification consistent with the above no later than twenty-one (21) days from the
 9             date of this Order. If there is any confusion on Plaintiffs’ behalf of what is to
10
               remain redacted, the parties are to meet and confer prior to filing anything further
11
               with the Court.
12
13         DATED this 3rd day of May, 2021.

14
15
16                                              A
                                                RICARDO S. MARTINEZ
17                                              CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING MOTION FOR RECONSIDERATION - 3
